     Case 1:20-cv-01199-AWI-SKO Document 19 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    CURTIS LEE HENDERSON, SR.,                        No. 1:20-cv-01199-AWI-SKO (PC)

12                        Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DENYING
13            v.                                        PLAINTIFF’S MOTION FOR A TEMPORARY
                                                        RESTRAINING ORDER
14    S. CASTILLO, JR., et al.,
                                                        (Doc. No. 16)
15                        Defendants.
16

17           Plaintiff Curtis Lee Henderson, Sr., is a state prisoner proceeding pro se and in forma
18   pauperis in this civil rights action. This matter was referred to a United States magistrate judge
19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Eastern District of California Local Rule 302.
20           On November 24, 2020, the assigned magistrate judge filed findings and
21   recommendations, recommending that Plaintiff’s motion for a temporary restraining order (Doc.
22   No. 4) be denied. Doc. No. 16. The magistrate judge found that Plaintiff’s request for single-cell
23   status is now moot, and that his request for Defendants to “refrain from . . . retaliation or activities
24   that violate the constitution” is not narrowly tailored. Id. at 2–3. The findings and
25   recommendations were served on Plaintiff and provided him fourteen days to file objections
26   thereto. Id. at 3.
27           Plaintiff filed objections on December 29, 2020. Doc. No. 18. The objections are dated
28   December 3, 2020, but do not include a proof of service and were not received by the Court until
     Case 1:20-cv-01199-AWI-SKO Document 19 Filed 01/06/21 Page 2 of 2


 1   nearly four weeks later. Thus, it is unclear whether the objections were timely submitted to

 2   prison officials for mailing to the Court. Nevertheless, in an abundance of caution, the Court

 3   considers the objections. Therein, Plaintiff requests that the Court take “judicial notice” of the

 4   supplemental information he filed in support of his motion. The supplemental information,

 5   however, is not related to the claims in the motion. Doc. Nos. 4 & 14.

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a

 7   de novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s

 8   objections, the Court finds the findings and recommendations to be supported by the record and

 9   proper analysis.
10          Accordingly, IT IS HEREBY ORDERED that:

11          1.    The findings and recommendations issued on November 24, 2020 (Doc. No. 16), are

12                ADOPTED in full; and

13          2.    Plaintiff’s motion for a temporary restraining order (Doc. No. 4) is DENIED.

14
     IT IS SO ORDERED.
15

16   Dated: January 5, 2021
                                                  SENIOR DISTRICT JUDGE
17

18

19
20

21

22

23

24

25

26
27

28
                                                        2
